

 

 Exhibit 10.3




 
ADVANCE FORMULA AGREEMENT
 
This Advance Formula Agreement (the “Agreement”) is made as of February 5, 2014,
by and between California Bank & Trust (“Bank”) and Owens Realty Mortgage, Inc.,
a Maryland corporation (“Borrower).
 
Borrower executed and delivered unto Bank that certain Master Revolving Note, of
even date herewith, made in the principal amount of Twenty Million Dollars
($20,000,000.00) (as the same may be amended, modified, supplemented, extended,
renewed, restated, substituted and/or replaced from time to time, and whether in
a greater or lesser amount, the “Master Revolving Note”). Borrower’s
liabilities, obligations and indebtedness under or pursuant to the Master
Revolving Note are secured pursuant to certain collateral documents, including,
without limit, that document entitled Security Agreement, those documents
entitled Deed of Trust, Security Agreement and Fixture Filing (with Assignment
of Rents and Leases), and those documents entitled Pledge Agreement (Real
Property Secured  Note), each executed by Borrower with or for the benefit of
Bank, and delivered to Bank (as the same may be amended, modified, supplemented,
extended, renewed, restated, substituted and/or replaced from time to time, and
together with other documents that may now or hereafter constitute or evidence a
grant of a security interest by Borrower in favor of Bank (the “Collateral
Agreements”).
 
1.  
DEFINITIONS

 
A.           
APPRAISED VALUE.  “Appraised Value” means the “as-is” market value of real
property, as determined by Bank from time to time using a reasonable and
appropriate method which (i) conforms to then-current regulatory requirements,
(ii) is determined by Bank to be reasonable and appropriate under the
circumstances, and (iii) takes into account then-current market conditions,
including vacancy factors, rental rates and concessions.

 
B.           
ELIGIBLE LOAN NOTE. "Eligible Loan Note" means a Loan Note (as herein defined)
acquired by Borrower* in the ordinary course of Borrower's business which meets
each of the following requirements:

 
i.             
The Loan Note is a promissory note payable to the order of Borrower;

 
ii.            
The Loan Note is a valid, legally enforceable obligation of the maker of the
Loan Note to Borrower, is not subject to any offset, counterclaim or other
defense on the part of such maker or any claim on the part of such maker denying
liability thereunder in whole or in part;

 
iii.           
The outstanding principal balance owed on the Loan Note does not exceed Ten
Million Dollars ($10,000,000.00) unless Bank in its sole and absolute discretion
agrees otherwise;

 
iv.           
The Loan Note is secured by a perfected first priority deed of trust or mortgage
on real property located in the Western United States, by a perfected first
priority assignment of rents and leases on such real property, and by a
perfected first priority security interest in the improvements and personal
property affixed to, attached to or located on such real property, and is not
subject to a deed of trust/mortgage or other lien except in favor of Borrower;

 
v.            
Borrower has provided to Bank such information and documents about the
environmental condition of the real property subject to the deed of trust or
mortgage that secures the Loan Note as Bank has requested, and Bank is satisfied
with the environmental condition of the real property, in its sole and absolute
discretion;

 
vi.           
All payments payable under the Loan Note are either current or not more than 60
days past due if the Loan Note has not yet matured or, if the Loan Note has
matured, are not more than 90 days past due;

 
vii.          
All property taxes on the real property that secures the Loan Note have been
paid current;

 
viii.         
Insurance, in type and amount acceptable to Bank, is in effect for the real
property that secures the Loan Note, for which Borrower and Bank are each named
as loss payee and/or additional insured, as applicable;

 
ix.           
Borrower  has received title insurance, from a title insurance company and in
type and amount acceptable to Bank, insuring Borrower’s interest in the deed of
trust/mortgage and the real property that is the subject of the deed of
trust/mortgage, and the title insurance policy states that successors in
ownership of the indebtedness secured by the deed of trust/mortgage are also
insureds;

 
x.            
The ratio of (a) the outstanding principal balance of the Loan Note to (b) the
then-current Appraised Value of the real property that secures the Loan Note is
less than or equal to 75%;

 
 
1

--------------------------------------------------------------------------------

 
 
xi.           
The maker of the Loan Note is not an officer, employee, partner, joint venture,
agent, subsidiary or affiliate of Borrower;

 
xii.          
None of the following has occurred with respect to the maker of the Loan Note:
(a) the maker, or any partner of the maker, has died; (b) the dissolution,
liquidation, termination of existence, insolvency or business failure of the
maker has occurred, (c) the appointment of a receiver for any part of the
property of the maker has occurred, (d) an assignment for the benefit of
creditors, the filing of a petition in bankruptcy, or the commencement of any
proceeding under any bankruptcy or insolvency laws by or against the maker has
occurred, or (e) Borrower or Bank has received notice of the imminent occurrence
of any of the foregoing with respect to such maker;

 
xiii.         
The Loan Note strictly complies with all Borrower’s representations and
warranties to Bank set forth in this Agreement, the Collateral Agreements and
any other agreement(s) between Borrower and Bank or made by Borrower for the
benefit of Bank;

 
xiv.         
Borrower has executed and delivered to Bank a Pledge Agreement (Real Property
Secured Note), in form and substance satisfactory to Bank, with respect to the
Loan Note;

 
xv.          
The original Loan Note, duly endorsed by Borrower in blank, has been delivered
by Borrower to Bank;

 
xvi.         
A Collateral Assignment of Deed of Trust (or mortgage, as the case may be), duly
executed and acknowledged in form acceptable to Bank, has been delivered by
Borrower to Bank, which Bank may, in its sole and absolute discretion, record
with the appropriate Recorder’s office;

 
xvii.        
The Loan Note does not evidence or reflect financing made for any of the
following purposes, and the loan was not used for any of the following
purposes:  a land loan, a single purpose property loan, an acquisition and
development loan or a construction loan;

 
xviii.       
The Loan Note is accepted by Bank as an Eligible Loan Note, in its sole and
absolute discretion.

 
A Loan Note which is at any time an Eligible Loan Note, but which subsequently
fails to meet any of the foregoing requirements other than (xviii), shall
forthwith cease to be an Eligible Loan Note and shall be immediately deducted
from the calculation of Eligible Loan Notes.
 
*Notwithstanding the foregoing, if Bank in its sole and absolute discretion so
agrees, a Note that otherwise qualifies as an Eligible Loan Note may qualify for
that designation if it is payable to an entity that is a wholly owned subsidiary
of Borrower (“Subsidiary”), Borrower has pledged to Bank all of its  interest in
Subsidiary by a document in form and substance satisfactory to Bank, and the
term “Borrower” in each of clauses i, ii, iv, viii, ix, xiv, xv, xvi, above,
applies to Subsidiary, each of clauses xi, xii, xiii applies to both Borrower
and Subsidiary, and Subsidiary provides such information, documents and
certifications to Bank about the Note as Bank may require.
 
C.          
ELIGIBLE OWNED REAL PROPERTY.  “Eligible Owned Real Property” means “Owned Real
Property” (as herein defined) which meets each of the following requirements:

 
i.             
The Owned Real Property is owned by Borrower;**

 
ii.            
The Owned Real Property is located in the western United States;

 
iii.           
The environmental condition of the Owned Real Property is acceptable to Bank, in
its sole and absolute discretion;

 
iv.           
All property taxes on the Owned Real Property have been paid current;

 
v.            
The Owned Real Property is operating, has an occupancy rate of at least 70%, and
is generating a positive cash flow before taking into account debt service
payable to Bank;

 
vi.           
Bank has a perfected first priority deed of trust/mortgage on the Owned Real
Property, a perfected first priority assignment of rents and leases on the Owned
Real Property, and a perfected first priority security interest in the
improvements and personal property affixed to, attached to or located on the
Owned Real Property, and none of the foregoing is subject to a deed of
trust/mortgage or other lien other than in favor of Bank;

 
 
2

--------------------------------------------------------------------------------

 
 
vii.          
Insurance, in type and amount acceptable to Bank, is in effect for the Owned
Real Property, for which Bank is named as loss payee and/or additional insured,
as applicable;

 
viii.         
Bank has received title insurance, from a title insurance company and in type
and amount acceptable to Bank, insuring its interest in the deed of
trust/mortgage on the Owned Real Property;

 
ix.           
Borrower has executed and delivered to Bank an environmental indemnity with
respect to the Owned Real Property, in form and substance acceptable to Bank in
its sole and absolute discretion;

 
x.            
The Owned Real Property strictly complies with all Borrower’s representations
and warranties to Bank set forth in this Agreement, the Collateral Agreements
and any other agreement(s) between Borrower and Bank or made by Borrower for the
benefit of Bank;

 
xi.           
The Owned Real Property is accepted by Bank as Eligible Owned Real Property, in
its sole and absolute discretion.

 
Owned Real Property which is at any time Eligible Owned Real Property, but which
subsequently fails to meet any of the foregoing requirements other than (xi),
shall forthwith cease to be Eligible Real Property and shall be immediately
deducted from the calculation of Eligible Owned Real Property.
 
**Notwithstanding the foregoing, if Bank in its sole and absolute discretion so
agrees, Real Property that otherwise qualifies as Eligible Owned Real Property
may qualify for that description if it is payable to an entity that is a wholly
owned subsidiary of Borrower (“Subsidiary”), Borrower has pledged to Bank all of
its interest in Subsidiary by a document in form and substance satisfactory to
Bank, the term “Borrower” in clause i applies to Subsidiary, and Subsidiary
provides to Bank such information, documents and certifications to Bank about
the real property as Bank may require.
 
D.         
FORMULA LOANS. “Formula Loans” means, collectively, loans, advances and other
credit made or extended by Bank to or in favor of Borrower under or pursuant to
and evidenced by the Master Revolving Note, subject to the terms and conditions
of this Agreement, the Master Revolving Note, the Collateral Agreements and any
other agreement(s) between Borrower and Bank or by Borrower for the benefit of
Bank related thereto (as the same may be amended, modified, extended, renewed,
restated, substituted and/or replaced from time to time, but excluding any
environmental indemnity or guaranty, the “Loan Documents”).

 
E.         
LOAN NOTE. “Loan Note” means a promissory note payable to the order of
Borrower,  that is secured by a deed of trust or mortgage on real property.

 
F.         
OWNED REAL PROPERTY. “Owned Real property” means real property owned by
Borrower.

 
2.  
ADVANCE FORMULA. For and in consideration of Bank making the Formula Loans
available to Borrower, Borrower warrants and agrees that the aggregate unpaid
principal balance of Borrower's indebtedness to Bank outstanding under the
Formula Loans shall not at any time exceed the Advance Formula. The “Advance
Formula” means the lesser of (i) the face amount of the Master Revolving Note,
or (ii) the sum of the following:

 
A.         
With respect to each Eligible Loan Note, the lesser of 75% of the outstanding
principal balance of that Eligible Loan Note and 50% of the then-current
Appraised Value of the real property that secures that Eligible Loan Note; plus

 
B.         
With respect to each Eligible Owned Real Property, 50% of the then-current
Appraised Value of that Eligible Owned Real Property.

 
3.  
FORMULA COMPLIANCE. If, at any time, the aggregate unpaid principal balance of
Borrower's indebtedness to Bank outstanding under the Formula Loans exceeds the
Advance Formula, Borrower shall immediately pay Bank sums sufficient to reduce
the Formula Loans by the amount of such excess, without the necessity of notice
or demand by Bank. The foregoing shall not limit, waive or otherwise affect any
rights or remedies available to Bank, whether under this Agreement, the Master
Revolving Note, the Collateral Agreements, or any other Loan Documents, at law
or otherwise.

 
4.  
LOAN FEE.  For and in consideration of Bank making the Formula Loans available
to Borrower, Borrower agrees to pay Bank a Loan Fee in the amount of One Hundred
Thousand Dollars ($100,000.00) immediately upon execution of this
Agreement.  The Loan Fee is deemed earned upon execution of this Agreement by
Borrower and Bank and is not refundable.

 
5.  
CERTIFICATES, SCHEDULES, REPORTS, AND RENT ROLLS. Borrower will deliver to Bank
from time to time such agings, schedules, certificates, reports, and rent rolls
as may be required by the Loan Documents. Borrower will deliver to Bank from
time to time such additional schedules, certificates, reports, and rent rolls
respecting all or any of the collateral pledged to Bank (“Collateral”), the
items or amounts received by Borrower in full or partial payment of any of the
Collateral, and any goods (the sale or lease of which by Borrower shall have
given rise to any of the Collateral) possession of which has been obtained by
Borrower, all and as to such extent as Bank may request. Any such aging,
schedule, certificate, report, or rent roll shall be executed by a duly
authorized officer of Borrower and shall be in such form and detail as Bank may
specify.

 
 
3

--------------------------------------------------------------------------------

 
 
6.  
INSPECTIONS; COMPLIANCE. Borrower shall permit Bank and its designees from time
to time to make such inspections and audits, and to obtain such confirmations or
other information, with respect to any of the Collateral as Bank is entitled to
make or obtain under the Collateral Agreements or other Loan Document(s), and
shall reimburse Bank on demand for all costs and expenses incurred by Bank in
connection with such inspections and audits. Borrower shall further comply with
all of the other terms and conditions of the Collateral Agreements and each of
the other Loan Documents. Notwithstanding any of the provisions contained this
Agreement or otherwise, Borrower hereby acknowledges and agrees that upon
completion of any such inspection or audit Bank shall have the right to modify
the percentage of Eligible Loan Notes and the percentage of Eligible Owned Real
Property included within the Advance Formula under Section 2 above, based on its
review of the results of such inspection or audit.

 
7.  
DEFAULT. Any failure by Borrower to comply with this Agreement shall constitute
a default under the Formula Loans and under the Master Revolving Note, the
Collateral Agreements and the Indebtedness, as defined therein, and each of the
other Loan Documents, and Bank shall be entitled to exercise any and all rights
and remedies available to it as a result of such default, whether under this
Agreement, the Master Revolving Note, the Collateral Agreements, or any other
Loan Document(s), at law or otherwise.

 
8.  
AMENDMENTS; WAIVERS; OTHER DOCUMENTS. This Agreement may be amended, modified or
terminated only in writing duly executed by Borrower and Bank. No delay by Bank
in requiring Borrower's compliance herewith shall constitute a waiver of such
right. The rights granted to Bank hereunder are cumulative, and in addition to
any other rights Bank may have by agreement or under applicable law. This
Agreement shall supersede and replace in their entirety any prior advance
formula agreements in effect between Bank and Borrower. Borrower acknowledges
and agrees that the Formula Loans are further subject to the terms and
conditions of all other instruments, documents and agreements evidencing,
governing, securing or otherwise relating to the Formula Loans.

 
9.  
GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California, without regard to conflict of
laws principles.

 
10.      
JURY WAIVER.  BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO
THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 
BANK:                                                                                        
BORROWER:


CALIFORNIA BANK & TRUST                                             OWENS REALTY
MORTGAGE, INC.,
                         a Maryland corporation




By: /s/ Thomas C. Paton, Jr.                                 
        Thomas C. Paton,
Jr.                                                          By:/s/ William C,
Owens                                      
        Senior Vice President and
Manager                                           William C. Owens
                                                                                                          
President







 
 
4

--------------------------------------------------------------------------------

 
